ITEMID: 001-105715
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF UJ v. HUNGARY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 10
JUDGES: András Sajó;David Thór Björgvinsson;Françoise Tulkens;Giorgio Malinverni;Guido Raimondi;Paulo Pinto De Albuquerque
TEXT: 5. The applicant was born in 1969 and lives in Budaörs.
6. On 2 January 2008 the applicant, a journalist, published an article in a column entitled “Opinion” of a national daily paper. The subject of the article was the quality of a well-known Hungarian wine variety, a product of T. Zrt, a State-owned corporation, which was, in the applicant’s view, bad and its popularity with Hungarian consumers unjustified. The article contained the following passage:
“On nine out of ten occasions, it is a product of T. Zrt, available below 1,000 [Hungarian forints] per bottle, that represents the world’s best wine region, the Hungarian National Pride and Treasure... [and that could make me cry]. Not only because of the taste – although that alone would easily be enough for an abundant cry: sour, blunt and over-oxidised stuff, bad-quality ingredients collected from all kinds of leftovers, grey mould plus a bit of sugar from Szerencs, musty barrel – but because we are still there ...: hundreds of thousands of Hungarians drink [this] shit with pride, even devotion... our long-suffering people are made to eat (drink) it and pay for it at least twice ([because we are talking about a] State-owned company); it is being explained diligently, using the most jerk-like demagogy from both left and right, that this is national treasure, this is how it is supposed to be made, out of the money of all of us, and this is very, very good, and we even need to be happy about it with a solemn face. This is how the inhabitants (subjects) of the country are being humiliated by the skunk regime through half a litre of alcoholised drink.
And once again, I would remind everybody of how people were whining back then, saying that foreigners were coming to destroy [T.], buy up the market and make everything multinational and alien-hearted; and then it turned out that those foreigners made gorgeous wine, just like some lucky, resolute and very talented Hungarian family wineries, that they tried to make [T.] world-famous again, because this was their business interest (profit, ugh!); while we as a community are trying to destroy their achievements using State money, lest something finally could be a success. ...”
7. T. Zrt filed a criminal complaint against the applicant. On 2 June 2009 the Budapest II/III District Court convicted him of defamation (rágalmazás). The court held that the criticism expressed in the applicant’s article went beyond the boundaries of journalistic opinion and amounted to stating a fact susceptible of harming the reputation of the producer of the wine variety in question. The court refrained from imposing a sentence for a probationary period of one year.
8. On appeal, on 5 November 2009 the Budapest Regional Court reversed this judgment, holding that the incriminated statement was a value judgment and that therefore the applicant was to be convicted for libel (becsületsértés) under section 180(1)b of the Criminal Code. The court held that although the applicant was entitled to express his opinion about the wine in question, by characterising it as “shit” – an expression unduly insulting – he had infringed the producer’s right to a good reputation. The court reduced the sanction to a reprimand.
9. On 10 May 2010 the Supreme Court upheld the applicant’s conviction and sentence.
VIOLATED_ARTICLES: 10
